Filed Pursuant to Rule 424(b)(2) Registration Statement Nos. 333-148505 and 333-148505-01 Prospectus Supplement to Prospectus dated September 27, 2010 Series 2010-5 Asset Backed Notes Ford Credit Floorplan Master Owner Trust A Issuing Entity or Trust Ford Credit Floorplan Corporation Ford Credit Floorplan LLC Depositors Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 10 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, either depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Expected Final Payment Date Final Maturity Date Class A-1 notes $ 1.50% September 15, 2013
